DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 09 Jun. 2021
	Claims 1, 2 and 16 are pending in this case. Claims 1, 15 and 16 are independent claims



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al. (Pub. No.: US 2011/0164111; Filed: Dec. 30, 2010)(hereinafter “Karaoguz”) in view of Matrat et al. (Pub. No.: US 2012/0117089; Filed: Feb. 23, 2011)(hereinafter “Matrat”), further in view of Louch et al. (Pub. No.: US 2016/0058436; Filed: Dec. 8, 2015) (hereinafter “Louch”).

Regarding independent claims 1, 15 and 16, Karaoguz disclose a computer-implemented method for multidimensional media content organization and presentation, the method comprising:
organizing the plurality of content frames into a frame collection based on the one or more inputs, the frame collection depicting the organized multidimensional media content (0062; 0069; 0073);
storing the frame collection (0044); and
displaying the frame collection within a browser window of a display device (0062).

Karaoguz does not expressly disclose receiving one or more inputs from a user, defining at least a sequence for a plurality of content frames comprising portions of the multidimensional media content.
wherein the one or more inputs include:
a number of content frames to be displayed simultaneously within the browser window; and
a respective display position for each of the plurality of content frames with respect to other content frames within the browser window.

Matrat disclose receiving one or more inputs from a user, defining at least a sequence for a plurality of content frames comprising portions of the multidimensional media content (0024; 0027).
storing the frame collection (0024; 0044)
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Matrat with Karaoguz for the benefit of efficiently determining which information should be presented and how the information should be presented while processing massive amounts of information.

 Louch teach wherein the one or more inputs include:
a number of content frames to be displayed simultaneously within the browser window (0034-0061); and
a respective display position for each of the plurality of content frames with respect to other content frames within the browser window (0034-0061).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Louch with Karaoguz in view of Matrat for the benefit of providing a rich operating environment, allowing a user to view and operate on windows from multiple applications (0002).

Regarding dependent claim 2, Karaoguz disclose the computer-implemented method according to claim 1, wherein the one or more inputs include functional association of at least one of the plurality of content frames with at least another of the plurality of content frames (0073)..

Regarding dependent claim 4, Karaoguz in view of Matrat disclose the computer-implemented method according to claim 1, wherein the one or more inputs include a respective media content URL for each of the plurality of content frames, the media content URLs being associated with resources of the corresponding portions of the multidimensional media content (0031).

Regarding dependent claim 5, Karaoguz disclose the computer-implemented method according to claim 1, wherein the one or more inputs include one or more action types to be associated with at least one of the plurality of content frames, wherein the one or more action types include a multiple action function, a single action function, a screen action function, and an external action function (0044; 0062).

Regarding dependent claim 6, Karaoguz in view of Matrat disclose the computer-implemented method according to claim 5, wherein the one or more inputs include action functions corresponding to the one or more action types (0027; 0039).

Regarding dependent claim 8, Karaoguz in view of Matrat disclose the computer-implemented method according to claim 1, the method further comprising, after storing the frame collection, receiving one or more additional inputs for at least one of editing, viewing, cloning, and exporting the saved frame collection (0024; 0027).

Regarding dependent claim 9, Karaoguz disclose the computer-implemented method according to claim 1, wherein displaying the frame collection comprises displaying at least two of the plurality of content frames and corresponding portions of the multidimensional media content (0062; 0069; 0073).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of Matrat, in view of Louch, further in view of Rapaport et al. (Pub. No.: US 2010/0205541; Filed: Feb. 11, 2009)(hereinafter “Rapaport”).
Regarding dependent claim 7, Karaoguz disclose the computer-implemented method according to claim 6, wherein the action functions define at least one of:
at least one next content frame in the sequence for the plurality of content frames (0056; 0105); 
a next portion of the multidimensional media content in the corresponding content frame (0056; 0105-0107);
position of at least one next content frame within the browser window (0056; 0064-0065; 0105-0107);
triggering another frame collection (0056; 0105-0107).

Karaoguz in view of Matrat in view of Louch does not expressly disclose 
triggering a chat box; 
prompting a user interaction; 
sending text and/or voice messages;
triggering an external web page resource;
monitoring user interaction with the plurality of content frames, and triggering a related content based on the monitoring.

triggering a chat box (0034; 0147); 
prompting a user interaction (0034; 0147); 
sending text and/or voice messages (0031; 0164);
triggering an external web page resource (0147);
monitoring user interaction with the plurality of content frames, and triggering a related content based on the monitoring (0038; 0147).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Rapaport with Karaoguz in view of Matrat in view of Louch for the benefit of providing remote matching service as feedback information about the user's preferences.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of Matrat, in view of Louch, further in view of McReynolds et al. (Pub. No.: US 2011/0109798; Filed: Jan. 6, 2011)(hereinafter “McReynolds”).
Regarding dependent claim 10, Karaoguz disclose the computer-implemented method according to claim 1, wherein: the one or more inputs include:
functional association of at least one of the at least two content frames with at least another of the at least two content frame (0044; 0062).

Karaoguz in view of Matrat in view of Louch the one or more inputs include:
a number of content frames to be displayed simultaneously within the browser window, the number of content frames to be displayed simultaneously within the browser window being at least two (0034-0061);
a respective display position for each of the at least two content frames with respect to other content frames within the browser window (0034-0061), and
Karaoguz in view of Matrat in view of Louch does not expressly disclose displaying the frame collection comprises displaying the at least two content frames adjacent to each other within the browser window, thereby providing graphically separated and functionally associated content engagement.

McReynolds teach displaying the frame collection comprises displaying the at least two content frames adjacent to each other within the browser window, thereby providing graphically separated and functionally associated content engagement (0019; Fig. 3).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine McReynolds with Karaoguz in view of Matrat in view of Louch for the benefit of increase the overall capabilities and features of various multi-media-rendering applications and devices (0003).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of Matrat, in view of Louch, further in view of Groth et al. (Pub. No.: US 2010/0306696; Filed: Nov. 27, 2009)(hereinafter “Groth”).
Regarding dependent claim 11, Karaoguz in view of Matrat in view of Louch does not expressly disclose the computer-implemented method according to claim 6, wherein displaying the frame collection further comprises:
detecting a stimulus event associated with at least one of the plurality of content frames;
triggering at least one action function associated with the at least one content frame; and
changing the display in response to the triggering.
Groth teach detecting a stimulus event associated with at least one of the plurality of content frames (0015; 0023; 0026);
triggering at least one action function associated with the at least one content frame (0015; 0023; 0026); and
changing the display in response to the triggering (0015; 0023; 0026).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Groth with Karaoguz in view of Matrat for the benefit of providing a more orderly content frame (0017).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz, Matrat and Louch in view of Groth further in view of Brahms et al. (Pub. No.: US 2013/0086051; Filed: Sep. 17, 2012)(hereinafter “Brahms”).
Regarding dependent claim 12, Karaoguz, Matrat and Louch in view of Groth does not expressly disclose the computer-implemented method according to claim 11, wherein the stimulus event comprises a user interaction associated with the at least one of the plurality of content frames, and wherein the triggering at least one action function comprises prompting a further user interaction, the displaying the frame collection further comprising:
receiving the further user interaction;
generating an interaction log based on the user interaction and the further user interaction; and
storing the interaction log in association with the frame collection.

Brahms teach receiving the further user interaction (0023; 0037; 0047);
generating an interaction log based on the user interaction and the further user interaction (0023; 0037; 0047); and
storing the interaction log in association with the frame collection (0023; 0037; 0047).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Brahms with Karaoguz, Matrat and Louch in view of Groth for the benefit of creating lists of events for a video file that is less tedious and less prone to error than creating by hand (0005).

Regarding dependent claim 13, Karaoguz disclose the computer-implemented method according to claim 12, wherein the further user interaction comprises at least one of addition of notes, annotations, chat, discussion forum inputs, feedback messaging, and request to view stereoscopic 3D content, speech inputs (0062).

Regarding dependent claim 14, Karaoguz, Matrat and Louch in view of Groth, further in view of Brahms disclose the computer-implemented method according to claim 12, wherein the interaction log comprises time stamps associated with the user interaction and the further user interaction (0066).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768